Exhibit 99.1 Ronald E. Seeholzer Vice President Investor Relations First Energy Corp. 76. S. Main Street Akron, Ohio 44308 Tel 330-384-5415 March 31, 2009 TO THE INVESTMENT COMMUNITY:1 FirstEnergy Corp.’s Ohio electric utility operating companies Ohio Edison Company, The Cleveland Electric Illuminating Company (CEI) and The Toledo Edison Company (collectively, the Ohio Companies), will implement their amended Electric Security Plan (Amended ESP), filed as a Stipulation and Recommendation on February 19, 2009, as supplemented on February 26, 2009 through the filing of a Supplemental Stipulation (Case No. 08-935-EL-SSO).The Public Utilities Commission of Ohio (PUCO) approved certain provisions of the ESP in an Order on March 4, 2009, and the remaining provisions in an Order on March 25, 2009.Both Orders are available at www.puco.ohio.gov.
